Citation Nr: 0728030	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-14 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, brother, and veteran's mental healthcare case 
manager


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1968 to October 
1969.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.     

The Board notes that, in his May 2007 Travel Board hearing, 
the veteran and his representative indicated an interest in 
filing a service connection claim for a head disorder as a 
result of a head injury incurred during active service.  The 
Board refers this issue to the RO for appropriate 
development.  


FINDINGS OF FACT

1.	The veteran has been diagnosed with PTSD.

2.	The record contains no verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
PTSD.  In the interest of clarity, the Board will initially 
discuss whether this claim has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2003 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprised his claim and of the evidence needed 
to substantiate the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VA requested from the veteran 
relevant evidence, or information regarding evidence which VA 
should obtain (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claim.  And, in November 2003, VA provided notification to 
the veteran prior to the initial adjudication of his claim in 
January 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until March 2006, after the initial adjudication of his 
claim.  See Mayfield and Dingess/Hartman, both supra.  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the veteran's service connection claim.  No 
increased rating or effective date will be assigned 
therefore.  As such, the untimely notice is harmless error in 
this matter.  

The Board finds that VA satisfied VCAA notification 
requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  The RO obtained service 
personnel records relevant in this matter.  The RO sought and 
obtained from the U.S. Armed Service Center for Research of 
Unit Records (CURR) (now the U.S. Army and Joint Services 
Records Research Center (JSRRC)) additional research 
regarding the veteran's service in the Republic of Vietnam.  
VA afforded the veteran the opportunity to appear before one 
or more hearings to voice his contentions.  And VA provided 
the veteran with medical examinations for his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  


II.  The Merits of the Claim for Service Connection

The veteran claims that he incurred PTSD during service.  In 
various statements in the record, he maintains that he 
incurred PTSD while serving aboard a U.S. naval vessel along 
the coast of Vietnam during the late 1960s.  He attributes 
his PTSD to the following claimed experiences:  he witnessed 
decomposed corpses floating in a river, witnessed body bags 
floating in a river, witnessed the explosion of a booby-
trapped corpse, witnessed body bags transported to his ship 
by a helicopter, underwent enemy fire on to his ship, 
combated booby traps against his ship by tossing concussion 
grenades overboard, and applied first aid to a wounded 
shipmate.  

Based on these assertions, the veteran maintains that he 
should be service connected for PTSD.  For the reasons set 
forth below, however, the Board disagrees with his claim.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection for PTSD can be awarded 
when the record contains (1) a current medical diagnosis of 
PTSD, (2) credible supporting evidence that the claimed in-
service stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2006).  

In this matter, medical evidence demonstrates that the 
veteran has PTSD - October 2003 and March 2006 VA examiners 
diagnosed the veteran with PTSD.  

But before determining whether the record supports the 
veteran's claim that his PTSD relates to service, the Board 
must determine whether the record supports the veteran's 
claims to having served in combat (again, the veteran claims 
that he underwent small arms fire on his ship).  If the 
record does support this particular claim, he may be entitled 
to a presumption of service connection for his PTSD.  See 
38 U.S.C.A. § 1154, 38 C.F.R. § 3.304(f).    

	Combat Presumption under 38 U.S.C.A. § 1154

38 U.S.C.A. § 1154(b) provides that in the case of veterans 
of combat, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See also 38 C.F.R. 
§ 3.304(d) (2006).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

In this case, the Board finds that the record preponderates 
against the assertion that the veteran incurred PTSD from 
engaging in combat with the enemy, or that he engaged in 
combat with the enemy at any time.  

The veteran's DD Form 214 indicates no involvement with 
combat.  The DD Form 214 indicates that the veteran's 
specialization was not in a combat-specific unit such as 
infantry, but as an engine mechanic on a naval supply ship.  
And the veteran did not receive medals indicative of combat, 
such as the Combat Infantrymans Badge or the Purple Heart 
Badge.   

Furthermore, the veteran's service medical records and 
service personnel records do not mention combat with the 
enemy.  Research conducted by JSRRC indicated no combat with 
the enemy.  And ship histories submitted into evidence by the 
veteran, which indicate that the veteran's ship underwent 
small arms fire along the coast of Vietnam in February 1968, 
indicate that the veteran did not undergo combat with the 
enemy - as the record demonstrates, the veteran did not join 
his ship until June 1968, after the reported small arms fire.  

The evidence preponderates against the veteran's claim that 
he incurred PTSD as a result of engaging in combat in 
Vietnam.  The veteran cannot be afforded the presumption to 
service connection noted under 38 U.S.C.A § 1154.  

As such, the veteran's claimed stressors must be verified in 
the record - the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997), and Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  See also Pentecost v. Principi, 16 
Vet. App. 124, 129 (2002).  

	Unverified Stressors

Besides claiming exposure to combat, the veteran also claims 
that he incurred PTSD as a result of witnessing an injured 
shipmate, decomposed corpses, body bags, an exploding body, 
and handling grenades.  The Board has reviewed the record 
seeking verification of these claimed non-combat stressors, 
and verification of the claimed combat stressor noted above.  

But none of the claimed stressors is verified in the record.  
The service medical records do not verify the stressors.  The 
service personnel records do not verify the stressors.  The 
research report by JSRRC did not verify the stressors.  The 
ship histories submitted by the veteran do not verify the 
stressors.  And the voluminous medical treatment records, and 
examination reports of record, do not verify the claimed 
stressors.  

Moreover, the medical evidence of record - particularly in 
the form of the October 2003 and March 2006 VA examination 
reports - question the veteran's ability to remember his 
experiences during service.  In fact, the October 2003 
examiner noted the veteran's organic brain dysfunction, 
pointing out his long-term alcohol abuse and head injuries 
incurred in post-service motor vehicle accidents.  This 
examiner described the veteran as a "somewhat unreliable 
historical reporter of events in his past life."  And he 
stated that the veteran showed a bad memory for recent and 
remote events.  Indeed, the record lacks medical evidence 
establishing a nexus between the claimed in-service stressors 
and the diagnosed current PTSD symptomatology.  See 38 C.F.R. 
§ 3.304(f).    

Based on the evidence of record, the Board finds that the 
record preponderates against the veteran's claim that he 
incurred PTSD while serving with the U.S. Navy along the 
coast of Vietnam in the late 1960s.  38 C.F.R. § 3.304(f).  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that it has closely reviewed and considered 
the veteran's statements and arguments, and those made by his 
brother during the Board hearing.  While these statements may 
be regarded as evidence, the Board must also note that 
laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis or etiology.  Therefore, the lay statements alone 
are insufficient to prove the veteran's claim.  Ultimately, 
lay statements, however sincerely communicated, cannot form 
the factual basis for granting a claim requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


